                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:17CV00096-RJC-DSC


BLAIR COLEMAN                                           )
                                                        )
       Plaintiff,                                       )
                                                        )
               v.                                       )
                                                        )
HEATHER WILSON,                                         )
Secretary of the Air Force,                             )
                                                        )
       Defendant.               _______________         )

                                              ORDER

       THIS CAUSE is before the Court upon the Motion of the United States of America seeking

to stay proceedings in light of the lapse of appropriations.

       Absent an appropriation, United States Department of Justice attorneys are prohibited from

working on civil litigation, even on a voluntary basis, except in very limited circumstances,

including “emergencies involving the safety of human life or the protection of property.” 31 U.S.C.

§ 1342. For this reason, the Motion is GRANTED.

       IT IS HEREBY ORDERED that the above-captioned case is STAYED until the Court

receives notice from the United States that Congress has restored appropriations to the United

States Department of Justice.

       SO ORDERED.
                                    Signed: January 10, 2019
